DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 01/15/2021 has been considered by the Examiner and made of record in the application file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 15-16 and 20, the claim elements:
“first means configured to store…receive…process”
“second means for performing”
“first means and second means are configured to perform”
“third means for performing”
“third means configured to store…receive…process”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 15-16 and 20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  paragraph 76; The means may include various hardware and/or software component(s) and/or module(s), including, but not limited to, a circuit, an application specific integrated circuit (ASIC), or processor. Generally, where there are operations illustrated in the figures, those operations may have corresponding counterpart means-plus-function components with similar numbering.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halawani (“ReRam -Based In-Memory Computing for Search Engine and Neural Network Applications”; IDS)

Consider claims 1, 8 and 15, Halawani discloses a processing method for a convolutional layer of a convolutional neural network, comprising: (page 388, c. 2, lines 10-18; we propose a memristor-based voltage-resistance xnor (VR-XNOR) cell … the memristor-based VR-XNOR cell is utilized for binarized convolutional neural networks (CNN) with focus on the convolution operation. This is achieved by replacing the convolution module with XNOR-based filter banks.)
storing a plurality of weights corresponding to a filter tensor in a first compute-in-memory array; (“crossbar” page 393, c. 1, lines 41-43; Memristor crossbars have been widely used as neural network accelerators as they perform in-memory computations on the stored weights.  In a CNN, weights correspond to a filter tensor.  See e.g., page 392, c. 1, lines 23-28; “ConV layer consists of sliding N filters each of size k x k with randomly initialized weights”, the filter tensor being the set of N k x k filters)
receiving a first set of activations corresponding to a first receptive field of an input by the first compute-in-memory array; (page 388, c. 2, lines 10-18 and page 393, c.1, lines 41-43;; memristor crossbars perform in-memory computations; Halawani further discloses the usage of memristor cells for CNNS since the activations are received by memristor crossbars)
storing a first copy of the plurality of weights corresponding to the filter tensor in a second compute-in-memory array; (page 394; c. 2, lines 3-7; Convolution can be further optimized … at the expense of more hardware resources.  For example, a stack of filter banks can be used where each bank is responsible for a row from the image.  Since the stack of filter banks is an optimization of the original filter bank, all filter banks in the stack share the same weights as the original filter bank.)
receiving a second set of activations corresponding to a second receptive field of the input by the second compute-in-memory array; and (page 388, c. 2, lines 10-18 and page 393, c.1, lines 41-43; “row from image”)
processing, in the first compute-in-memory array, the first set of activations with the plurality of weights to generate a corresponding first tensor of output values (Since memristor crossbars perform in-memory computations and Halawani discloses the usage of memristor cells for CNNs, the activations are processed with weights in the memristor crossbars) and processing, in the second compute-in-memory array, the second set of activations with the first copy of the plurality of weights to generate a corresponding second tensor of output values, wherein the first compute-in-memory array and the second compute-in-memory array are configured to process the first receptive field and the second receptive field in parallel.  (paragraph 389, c. 1, lines 25-39: The contributions of this paper can be summarized as follow:  A parallelized and pipelined average pooling operation to allow simultaneous pooling of sub-feature maps.  Page 392, c. 2, lines 12-13 makes it clear that the pooling operation processes the receptive field: “average pooling gives a smoothed/blurred output of the features from a specific receptive field”) 

Consider claims 2, 11 and 16, Halawani discloses the claimed invention wherein in which the first compute-in-memory array and the second compute-in-memory array are configured to perform parallel convolutional layer multiply and accumulate (MAC) functions simultaneously on the first receptive field and the second receptive field.  (page 388, c.2, lines 9-12; the continuous response of memristor state variable to an applied input voltage makes it an ideal candidate for multiply and accumulate operations commonly needed in many digital image processing tasks and page 389, c. 1, lines 25-37; A memristor-based filter bank architecture demonstrating a significant reduction in the number of multiply-and-accumulate operations than the conventional methods)

Consider claims 3, 12 and 17, Halawani discloses the claimed invention wherein in which the parallel convolutional layer multiply and accumulate functions comprise an analog process in the first compute-in-memory array and the second compute-in-memory array.  (page 388, c.2, lines 19-21; ReRAM can be configured to support analog matrix multiplication or bitwise search operations within memory and page 391, c.2, lines 27-29; the system requires an analog memristor accumulator at the end of each column)

Consider claims 4, 14 and 18, Halawani discloses the claimed invention wherein in which the apparatus is for a convolutional neural network and the convolutional neural network comprises a binary neural network.  (page 393, c.1, lines 12-26; binarized CNN)

Consider claims 5, 9 and 19, Halawani discloses the claimed invention wherein in which the filter tensor comprises a plurality of filters corresponding to output channels of a convolutional neural network layer. (page 388, c.1, lines 17-24; filter banks)

Consider claims 6, 13 and 20, Halawani discloses the claimed invention wherein a third compute-in-memory array configured: to store a second copy of the plurality of weights corresponding to the filter tensor; to receive a third set of activations corresponding to a third receptive field of the input; and to process the third set of activations with the second copy of the plurality of weights to generate a corresponding third tensor of output values, the first compute-in-memory array, the second compute-in-memory array, and the third compute-in-memory array configured to process the first, second, and third receptive fields in parallel.  (paragraph 389, c. 1, lines 25-39: The contributions of this paper can be summarized as follow:  A parallelized and pipelined average pooling operation to allow simultaneous pooling of sub-feature maps.  Page 392, c. 2, lines 12-13 makes it clear that the pooling operation processes the receptive field: “average pooling gives a smoothed/blurred output of the features from a specific receptive field”) 

Consider claims 7 and 10, Halawani discloses the claimed invention wherein the processing of the first set of activations and the second set of activations comprises bitwise operations and bit counts.  (page 388, c. 1, lines 17-24 and page 393, c. 1, lines 12-26)

Relevant Prior Art Directed to State of Art
Sumbul (US 2019/0042199 A1) is relevant prior art not applied in the rejection(s) above.  Sumbul discloses compute in memory circuits with multi-vdd arrays and analog multipliers.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665